Name: 2003/746/EC: Commission Decision of 14 October 2003 on the list of programmes for the eradication and the monitoring of certain TSEs qualifying for a financial contribution from the Community in 2004 (notified under document number C(2003) 3713)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  business organisation;  agricultural policy;  European construction;  agricultural activity
 Date Published: 2003-10-21

 Avis juridique important|32003D07462003/746/EC: Commission Decision of 14 October 2003 on the list of programmes for the eradication and the monitoring of certain TSEs qualifying for a financial contribution from the Community in 2004 (notified under document number C(2003) 3713) Official Journal L 269 , 21/10/2003 P. 0024 - 0027Commission Decisionof 14 October 2003on the list of programmes for the eradication and the monitoring of certain TSEs qualifying for a financial contribution from the Community in 2004(notified under document number C(2003) 3713)(2003/746/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 24(5) thereof,Whereas:(1) The Member States and certain acceding Member States have submitted programmes to the Commission for the eradication and the monitoring of certain transmissible spongiform encephalopathies (TSEs) for which they wish to receive a financial contribution from the Community.(2) Under Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3), programmes for the eradication and the monitoring of animal diseases shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of that Regulation are to apply.(3) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(4), as last amended by Commission Regulation (EC) No 1234/2003(5), lays down rules for monitoring TSEs in bovine, ovine and caprine animals.(4) Article 32 of the Treaty of Accession of 2003 lays down that the new Member States are to receive the same treatment as the present Member States as regards expenditure under veterinary funds.(5) However, no financial commitment under the 2004 budget for any programme concerned may be made before the accession of the concerned new Member State has taken place. Furthermore, the eradication of certain diseases in acceding Member States can also be co-financed by other Community instruments.(6) In drawing up the lists of programmes for the eradication and the monitoring of TSEs qualifying for a financial contribution from the Community for 2004 and the proposed rate and maximum amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account.(7) The Member States and the concerned acceding Member States have supplied the Commission with information enabling it to assess the interest for the Community of providing a financial contribution to the programmes for 2004.(8) The Commission has considered each of the programmes from both the veterinary and the financial point of view and is satisfied that those programmes should be included in the lists of programmes qualifying for a financial contribution from the Community in 2004. The contribution for the monitoring of TSEs concerns the implementation of rapid tests, and for the eradication of scrapie, the destruction of animals found positive and the genotyping of animals.(9) In view of the importance of these measures for the protection of public and animal health, as well as the relatively recent introduction of these monitoring programmes compared with the traditional disease eradication programmes and the obligatory application of these programmes in all Member States, a high level of financial assistance from the Community should be ensured.(10) It is therefore appropriate to adopt the list of programmes qualifying for a financial contribution from the Community in 2004 and to set the rate and the maximum amount of those contributions.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The programmes for the monitoring of TSE (BSE and scrapie) listed in Annex I shall qualify for a financial contribution from the Community in 2004.2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex I.Article 21. The programmes for the eradication of TSE (scrapie) listed in Annex II shall qualify for a financial contribution from the Community in 2004.2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex II.Article 3This Decision is addressed to the Member States.Done at Brussels, 14 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 147, 31.5.2001, p. 1.(5) OJ L 173, 11.7.2003, p. 6.ANNEX IList of programmes for the monitoring of TSEsRate and maximum amount of the Community financial contribution>TABLE>ANNEX IIList of programmes for the eradication of scrapieMaximum amount of the Community financial contribution>TABLE>